*529ORDER
Whereas: On March 2, 1965 the Solicitor General of Puerto Rico brought to our attention a complaint filed in his office against Enrique González, attorney at law.
Whereas: After examining the brief of the Solicitor General and the sworn statements attached thereto, on April 19, 1965 we addressed an Order To Show Cause to Mr. Enrique González why he should not be disciplined for his professional conduct in relation to divorce cases Civil No. 64-414, Eugenia González v. Cándido Guerrero Cardona, Superior Court, San Juan Part, and Civil No. 64-474, Cándido Guerrero Cardona v. Eugenia González, Superior Court, Caguas Part;
Whereas: On May 25, 1965, respondent, Enrique Gon-zález, filed in this Court an answer to the Order To Show Cause;
Whereas: In said answer respondent reiterates his former position whereby he admits the facts and states that he does not believe that he acted in a manner detrimental to the dignity of the courts of Puerto Rico, in relation to the above-mentioned cases;
Whereas: It appears from the record that respondent, Enrique González, during the months of February and March, 1964 litigated the same divorce case, between the same parties, at the same time, as counsel for the defendant in the case before the San Juan Part of the Superior Court and as counsel for the plaintiff in the Caguas Part of said Court, without informing either Court that he was litigating at the same time the same divorce between the same parties in another proceeding in the other Part of the Superior Court;
Whereas: This Court does not consider respondent’s explanations satisfactory as to his professional conduct;
*530Whereas: This Court believes that the aforementioned respondent’s professional conduct was improper and in.violation of Canon 22 of the Canons of Professional Ethics which provides that the conduct of the lawyer before the court should be characterized by candor and fairness and that it is unprofessional and dishonorable to deal other than candidly with the facts in the presentation of causes.
Therefore: This Court censures respondent Enrique González for his aforementioned professional conduct and trusts and expects that this experience will help him to maintain in the future his professional conduct within the bounds of an exacting criterion of professional ethics and circumspection. Thus he is warned.
It was so agreed by the Court as witnesses the signature of the Chief Justice. The Chief Justice, Mr. Justice Hernán-dez Matos, and Mr. Justice Blanco Lugo did not participate herein.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Ignacio Rivera General Secretary